CHHABRIA, District Judge,
concurring:
I concur in the majority’s disposition. I write separately to say a few words about the organizational plaintiffs’ burden to establish Article III standing on remand.
The plaintiffs seem to be under the impression that circuit precedent allows an organization to establish injury, for purposes of Article III standing, whenever the organization has made a choice to spend money to counteract challenged conduct germane to its mission — money that the organization would otherwise choose to spend in other ways. Perhaps the plaintiffs are right that the law is so lenient. *909On the other hand, perhaps circuit precedent could be interpreted to require an organizational plaintiff to show that the organization itself “would have suffered some other injury if it had not diverted resources to counteracting the problem.” Valle del Sol Inc. v. Whiting, 732 F.3d 1006, 1018 (9th Cir.2013). In other words, even under current precedent it might not be enough merely to choose to divert resources: current precedent might be understood to require the organization to show that it was “forced” to divert resources to avoid or counteract an injury to its own ability to function. See Comite de Jornaleros de Redondo Beach v. City of Redondo Beach, 657 F.3d 936, 943 (9th Cir.2011) (en banc). Moreover, even if current law regarding organizational standing is as lenient as the plaintiffs seem to think, it may be necessary to revisit the law. See People for the Ethical Treatment of Animals v. U.S. Dep’t of Agric., 797 F.3d 1087, 1099-1106 (D.C.Cir.2015) (Millett, J., dubitante). The organizational plaintiffs may therefore wish to consider, on remand, whether they can present evidence of injury beyond the fact that they have chosen to spend money opposing foie gras rather than spending that money on some other issue.